NO. 12-17-00345-CR

                          IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

 VINCENT LEE LATHAM,                             §      APPEAL FROM THE 145TH
 APPELLANT

 V.                                              §      JUDICIAL DISTRICT COURT

 THE STATE OF TEXAS,
 APPELLEE                                        §      NACOGDOCHES COUNTY, TEXAS

                                 MEMORANDUM OPINION
                                     PER CURIAM
       Vincent Lee Latham appeals his conviction for aggravated robbery. Appellant’s counsel
filed a brief in compliance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d
493 (1967), and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Appellant filed a pro
se response. We affirm.


                                         BACKGROUND
       Appellant was charged by indictment with aggravated robbery. He pleaded “not guilty,”
and the matter proceeded to a jury trial. Ultimately, the jury found Appellant “guilty” as charged
and assessed his punishment at imprisonment for life. This appeal followed.


                        ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
       Appellant’s counsel filed a brief in compliance with Anders v. California and Gainous v.
State. Appellant’s counsel relates that he has diligently reviewed and evaluated the record and
found no arguable grounds for appeal. In compliance with High v. State, 573 S.W.2d 807, 812
(Tex. Crim. App. [Panel Op.] 1978), Appellant’s brief contains a professional evaluation of the
record demonstrating why there are no arguable grounds to be advanced.1
         Appellant contends in his pro se response that (1) the evidence is legally insufficient to
support his conviction, (2) impermissibly suggestive procedures were used to identify him, and (3)
the trial court lacked jurisdiction over the case.
         When faced with an Anders brief and a pro se response by an appellant, an appellate court
can either (1) determine that the appeal is wholly frivolous and issue an opinion explaining that it
has reviewed the record and finds no reversible error or (2) determine that arguable grounds for
appeal exist and remand the cause to the trial court so that new counsel may be appointed to brief
the issues. Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).


                                                   CONCLUSION
         After conducting an independent examination of the record, we find no reversible error and
conclude that the appeal is wholly frivolous. See id. Accordingly, we affirm the judgment of the
trial court.
         As required by Anders and Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991),
Appellant’s counsel has moved for leave to withdraw. See also In re Schulman, 252 S.W.3d 403,
407 (Tex. Crim. App. 2008) (orig. proceeding). We carried the motion for consideration with the
merits and now grant counsel’s motion for leave to withdraw.
         Appellant’s counsel has a duty to, within five days of the date of this opinion, send a copy
of the opinion and judgment to Appellant and advise him of his right to file a petition for
discretionary review. See TEX. R. APP. P. 48.4; In re Schulman, 252 S.W.3d at 411 n.35. Should
Appellant wish to seek review of this case by the Texas Court of Criminal Appeals, he must either
retain an attorney to file a petition for discretionary review on his behalf or he must file a pro se
petition for discretionary review. Any petition for discretionary review must be filed within thirty
days from the date of this court’s judgment or the date the last timely motion for rehearing was
overruled by this court. See TEX. R. APP. P. 68.2(a). Any petition for discretionary review must
be filed with the Texas Court of Criminal Appeals. See TEX. R. APP. P. 68.3(a). Any petition for


         1
           In compliance with Kelly v. State, Appellant’s counsel provided Appellant with a copy of the brief, notified
Appellant of his motion to withdraw as counsel, informed Appellant of his right to file a pro se response, and took
concrete measures to facilitate Appellant’s review of the appellate record. 436 S.W.3d 313, 319 (Tex. Crim. App.
2014).


                                                          2
discretionary review should comply with the requirements of Rule 68.4 of the Texas Rules of
Appellate Procedure. See In re Schulman, 252 S.W.3d at 408 n.22.
Opinion delivered January 16, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)



                                                          3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                          JANUARY 16, 2019


                                         NO. 12-17-00345-CR


                                     VINCENT LEE LATHAM,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                Appeal from the 145th District Court
                      of Nacogdoches County, Texas (Tr.Ct.No. F1622461)

                       THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                       It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court below
for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.